DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 14, 15, and 18 recite(s) a server device, an information processing system, a non-transitory storage medium, and a method for operating an information processing system. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of operating an information processing system, including a communication unit and a control unit configured to specifically “mediate transmission and reception of information between the terminal devices…”, and “transmit a dispatch message including an offer to dispatch a vehicle…”. The limitations of at least “transmit a dispatch message including an offer to dispatch a vehicle…”, as drafted is drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of operating an information processing system. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing advertising, marketing or sales activity or behaviors, business relations, or the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing operating of the information processing system, specifically including transmitting a dispatch message for a vehicle to a first terminal device, which is related to the managing of personal behavior or relationships or interactions between people, including at least social activities, teaching, and following rules or instructions. Accordingly, the claims recite an abstract idea.
Regarding Step 2A, prong 2, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Examiner submits that the claims at hand in fact do not include any recitation of additional elements in the claim beyond the judicial exception that would integrate the judicial exception into a practical application. To be considered statutory, the claims require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this regard, Examiner submits that there are no such additional elements that improve the functioning of a computer to any other technology or technical field, apply or use a judicial exception to effect a particular treatment, apply the judicial exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims recite an abstract idea.
Regarding claims 2-13, 16-17, and 19-20, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). Specifically, claims 2 and 3 further describe configuring the dispatch of a vehicle based on offer acceptance/conditions. Claims 4-6 describe details of the dispatch condition. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of operating an information processing system, including the dispatch of a vehicle, which falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Accordingly, the dependent claims are drawn to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites one additional element – using a processing system comprising a server device that includes a communication unit and a control unit to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the operating of the information processing system as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on a system including the terminal device, control unit, and storage unit, where the control unit includes any kind of device which can be programmed including e.g. any kind of computer like a server or personal computer (see pages 6-7, [0033-0035] and Fig. 2), including a server device, an information processing system, a non-transitory storage medium, and a method. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghotbi et al. (US 2018/0239770 A1, herein Ghotbi).
As per claim 1, Ghotbi teaches of a server device comprising:
a communication unit configured to communicate with a plurality of terminal devices (pg. 3, [0030-0031] and Fig. 8 which describes the system diagram of the network-based communications system with personized suggestions, where the components may be configured to communicate with each other via a network coupling and the computing devices may be mobile devices such as smart phones); and
a control unit configured to 
mediate transmission and reception of information between the terminal devices via the communication unit, and
transmit a dispatch message including an offer to dispatch a vehicle to a first terminal device when an image object indicating a necessity of dispatching a vehicle is transmitted from the first terminal device to a second terminal device (abstract which describes the invention for real-time personalized suggestions for communications between participants in a network-based communication service, where the personalized suggestions may include options for taking actions, content suggestions, and smart replies; and pg. 1, [0001] which describes the background application of network-based communications services such as online chats that offer real-time transmission of communications (including at least text, photos, videos) between two or more persons through the use of network-assessible computing devices; and pg. 2, [0002] which describes the invention where a system may receive text of a network-based communication between first and second users, where the user may input the text into a plurality of intent models and generate a set of personalized suggestions based upon the responses from the intent models and a user profile of the first user; and pg. 4, [0035-0037] which describes the suggestion service that receives communications from service component or network-based communications service and may generate one or more suggestions, which are personalized based upon a user profile stored at the computing device or a network-based profile service, as well as the intent model which determines a communicative intent of the message, where the intent models may respond with one or more calculated communicative intents, such as including information about movies, directions, ride sharing or taxi services, etc., as well as the suggestion generation component which generates suggestions for each intent returned by the models, where the suggestions may be categorized as actions, content suggestions, smart replies, where action suggestions may include at least obtaining a ride, e.g. through a ride dispatch application; and pg. 5, [0045] which describes the interaction component that handles user interactions with suggestions by sending additional information, communication with action services to carry out an action suggestion, such as at least taxi dispatch services; and pg. 6, [0047] which describes how communication text, which may include text, emoji, photos, etc., from a communication session is handled by the distribution component that inputs the communication text to one or more intent models).
As per claim 14, it refers to an information processing system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Ghotbi et al. (US 2018/0239770 A1, herein Ghotbi) discloses the steps are performed by methods, systems, machine-readable media, and devices that deliver personalized suggestions for participants in a network-based communication session (pg. 1, [0013]).
As per claim 15, it refers to a non-transitory storage medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Ghotbi et al. (US 2018/0239770 A1, herein Ghotbi) discloses the steps are performed by methods, systems, machine-readable media, and devices that deliver personalized suggestions for participants in a network-based communication session (pg. 1, [0013]).
As per claim 18, it refers to a method for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Ghotbi et al. (US 2018/0239770 A1, herein Ghotbi) discloses the steps are performed by methods, systems, machine-readable media, and devices that deliver personalized suggestions for participants in a network-based communication session (pg. 1, [0013]).

As per claim 2, Ghotbi discloses all the elements of claim 1, and further teaches wherein the control unit is configured to dispatch a vehicle to a location of the first terminal device when the control unit receives an acceptance of the offer of the dispatch message from the first terminal device (pg. 4, [0035-0037] which describes the intent model which determines a communicative intent of the message, where the intent models may respond with one or more calculated communicative intents, such as including information about movies, directions, ride sharing or taxi services, etc., as well as the suggestion generation component which generates suggestions for each intent returned by the models, where the suggestions may be categorized as actions, content suggestions, smart replies, where action suggestions may include at least obtaining a ride, e.g. through a ride dispatch application; and pg. 5, [0045] which describes the interaction component that handles user interactions with suggestions by sending additional information, communication with action services to carry out an action suggestion, such as at least taxi dispatch services).
As per claim 16, it refers to the non-transitory storage medium of claim 15 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.
As per claim 19, it refers to the method of claim 18 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Ghotbi discloses all the elements of claim 1, and further teaches wherein:
the control unit is configured to transmit the dispatch message to the first terminal device when a dispatch condition is satisfied; and
the dispatch condition is a condition regarding at least one of a location of the first terminal device when the first terminal device transmits the image object to the second terminal device and a time when the first terminal device transmits the image object to the second terminal device (abstract which describes the invention for real-time personalized suggestions for communications between participants in a network-based communication service, where the personalized suggestions may include options for taking actions, content suggestions, and smart replies; and pg. 2, [0002] which describes the invention where a system may receive text of a network-based communication between first and second users, where the user may input the text into a plurality of intent models and generate a set of personalized suggestions based upon the responses from the intent models and a user profile of the first user; and pg. 3, [0024] which describes how example information in the user’s profile includes at least the user’s current location, the user’s schedule, restaurant preferences, and other preferences; and pg. 4, [0035-0037] which describes the suggestion service that receives communications from service component or network-based communications service and may generate one or more suggestions, which are personalized based upon a user profile stored at the computing device or a network-based profile service, as well as the intent model which determines a communicative intent of the message, where the intent models may respond with one or more calculated communicative intents, such as including information about movies, directions, ride sharing or taxi services, etc., as well as the suggestion generation component which generates suggestions for each intent returned by the models, where the suggestions may be categorized as actions, content suggestions, smart replies, where action suggestions may include at least obtaining a ride, e.g. through a ride dispatch application; and pg. 5, [0045] which describes the interaction component that handles user interactions with suggestions by sending additional information, communication with action services to carry out an action suggestion, such as at least taxi dispatch services).

As per claim 4, Ghotbi discloses all the elements of claim 3, and further teaches wherein the dispatch condition is that the location of the first terminal device when the first terminal device transmits the image object is different from an address of a user of the first terminal device (pg. 2, [0002] which describes the invention where a system may receive text of a network-based communication between first and second users, where the user may input the text into a plurality of intent models and generate a set of personalized suggestions based upon the responses from the intent models and a user profile of the first user; and pg. 2, [0019-0020, 0022] which describes the example where the user is offering a dinner out, including communication regarding calling a babysitter after work as well as communications regarding watching a movie, including details related to show times for nearby theatres; and pg. 3, [0024] which describes how example information in the user’s profile includes at least the user’s current location, the user’s schedule, restaurant preferences, and other preferences; and pg. 4, [0035-0037] which describes the suggestion service that receives communications from service component or network-based communications service and may generate one or more suggestions, which are personalized based upon a user profile stored at the computing device or a network-based profile service, as well as the intent model which determines a communicative intent of the message, where the intent models may respond with one or more calculated communicative intents, such as including information about movies, directions, ride sharing or taxi services, etc., as well as the suggestion generation component which generates suggestions for each intent returned by the models, where the suggestions may be categorized as actions, content suggestions, smart replies, where action suggestions may include at least obtaining a ride, e.g. through a ride dispatch application; and pg. 5, [0045] which describes the interaction component that handles user interactions with suggestions by sending additional information, communication with action services to carry out an action suggestion, such as at least taxi dispatch services).

As per claim 13, Ghotbi discloses all the elements of claim 1, and further teaches wherein the control unit is configured to transmit the image object to the second terminal device after the first terminal device performs a process of purchasing the image object from a vehicle dispatch service provider (abstract which describes the invention for real-time personalized suggestions for communications between participants in a network-based communication service, where the personalized suggestions may include options for taking actions, content suggestions, and smart replies; and pg. 1, [0001] which describes the background application of network-based communications services such as online chats that offer real-time transmission of communications (including at least text, photos, videos) between two or more persons through the use of network-assessible computing devices; and pg. 2, [0002] which describes the invention where a system may receive text of a network-based communication between first and second users, where the user may input the text into a plurality of intent models and generate a set of personalized suggestions based upon the responses from the intent models and a user profile of the first user; and pg. 4, [0035-0037] which describes the suggestion service that receives communications from service component or network-based communications service and may generate one or more suggestions, which are personalized based upon a user profile stored at the computing device or a network-based profile service, as well as the intent model which determines a communicative intent of the message, where the intent models may respond with one or more calculated communicative intents, such as including information about movies, directions, ride sharing or taxi services, etc., as well as the suggestion generation component which generates suggestions for each intent returned by the models, where the suggestions may be categorized as actions, content suggestions, smart replies, where action suggestions may include at least obtaining a ride, e.g. through a ride dispatch application; and pg. 5, [0045] which describes the interaction component that handles user interactions with suggestions by sending additional information, communication with action services to carry out an action suggestion, such as at least taxi dispatch services; and pg. 6, [0047] which describes how communication text, which may include text, emoji, photos, etc., from a communication session is handled by the distribution component that inputs the communication text to one or more intent models).
As per claim 17, it refers to the non-transitory storage medium of claim 15 used for performing the above steps.  It recites limitations already addressed by claim 13 above, and is therefore rejected under the same art and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghotbi et al. (US 2018/0239770 A1, herein Ghotbi) in view of Boskovic (US 2012/0290652 A1, herein Boskovic).
As per claim 5, Ghotbi discloses all the elements of claim 3, but fails to explicitly teach of a dispatch condition relating to the movement of the first terminal device. Boskovic teaches of the arrangement and method for transport sharing, specifically including wherein the dispatch condition is that movement of the location of the first terminal device when the first terminal device transmits the image object is different from movement by a vehicle (abstract describes how the scheduling entity is configured to find potential matches between ride requests and ride offers; and pg. 1, [0012] which describes the data input entity configured to obtain user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user, and user history data relative to time and/or location; and pg. 3, [0028] which describes how the determining an area or radius of interest around certain locations to find relevant locations in terms of public transportation and/or ride options; and pg. 3, [0032] which describes obtaining user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user; and pg. 9, [0117] which describes the general system monitoring where the service may keep track of different contextual variables relating to user locations, movements, traffic data, event data, etc., where different locations and statuses of users may be compared with history data for user-specific behavioral modeling, where the likely current or future transportation method may be estimated on the basis of real-time data such as route, location and/or speed data and/or available history data).
Ghotbi teaches of real-time personalized suggestions for communications between participants, including action suggestions such as obtaining a ride, e.g. through a ride dispatch application and/or taxi dispatch services. Boskovic teaches of arrangement and method for transport sharing, specifically including tracking contextual variables relating to at least user locations, movements. Both references are drawn towards ride sharing actions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghotbi with the tracking of contextual variables relating to at least user locations and movements as taught by Boskovic for the purpose of tracking and optionally reducing the emissions such as carbon emissions created in private or other transportation (Boskovic, pg. 3, [0041]). By doing so, one would reasonably expect to achieve a more efficient ride sharing management and application by including additional means to track and match users with ride offers.

As per claim 6, Ghotbi discloses all the elements of claim 3, but fails to explicitly teach of a dispatch condition relating operating hours of public transportation. Boskovic teaches of the arrangement and method for transport sharing, specifically including wherein the dispatch condition is that the time when the first terminal device transmits the image object is outside operating hours of public transportation (abstract describes how the scheduling entity is configured to find potential matches between ride requests and ride offers; and pg. 1, [0012] which describes the data input entity configured to obtain user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user, and user history data relative to time and/or location; and pg. 3, [0028] which describes how the determining an area or radius of interest around certain locations to find relevant locations in terms of public transportation and/or ride options; and pg. 3, [0032] which describes obtaining user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user; and pg. 9, [0117] which describes the general system monitoring where the service may keep track of different contextual variables relating to user locations, movements, traffic data, event data, etc., where different locations and statuses of users may be compared with history data for user-specific behavioral modeling, where the likely current or future transportation method may be estimated on the basis of real-time data such as route, location and/or speed data and/or available history data).
Ghotbi teaches of real-time personalized suggestions for communications between participants, including action suggestions such as obtaining a ride, e.g. through a ride dispatch application and/or taxi dispatch services. Boskovic teaches of arrangement and method for transport sharing, specifically including tracking contextual variables relating to at least user locations, movements. Both references are drawn towards ride sharing actions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghotbi with the operating hours of public transportation as taught by Boskovic for the purpose of tracking and optionally reducing the emissions such as carbon emissions created in private or other transportation (Boskovic, pg. 3, [0041]). By doing so, one would reasonably expect to achieve a more efficient ride sharing management and application by including additional means to track and match users with ride offers.

As per claim 7, Ghotbi discloses all the elements of claim 1, but fails to explicitly teach of a transmission manner used in the past. Boskovic teaches of the arrangement and method for transport sharing, specifically including wherein the control unit is configured to determine whether the image object indicates the necessity of dispatching the vehicle, based on a transmission manner in which the first terminal device transmitted the image object to the second terminal device in past (abstract describes how the scheduling entity is configured to find potential matches between ride requests and ride offers; and pg. 1, [0012] which describes the data input entity configured to obtain user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user, and user history data relative to time and/or location; and pg. 3, [0028] which describes how the determining an area or radius of interest around certain locations to find relevant locations in terms of public transportation and/or ride options; and pg. 3, [0032] which describes obtaining user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user; and pg. 9, [0117] which describes the general system monitoring where the service may keep track of different contextual variables relating to user locations, movements, traffic data, event data, etc., where different locations and statuses of users may be compared with history data for user-specific behavioral modeling, where the likely current or future transportation method may be estimated on the basis of real-time data such as route, location and/or speed data and/or available history data).
Ghotbi teaches of real-time personalized suggestions for communications between participants, including action suggestions such as obtaining a ride, e.g. through a ride dispatch application and/or taxi dispatch services. Boskovic teaches of arrangement and method for transport sharing, specifically including tracking contextual variables relating to at least user locations, movements. Both references are drawn towards ride sharing actions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghotbi with the determination of transmission manners used in the past as taught by Boskovic for the purpose of tracking and optionally reducing the emissions such as carbon emissions created in private or other transportation (Boskovic, pg. 3, [0041]). By doing so, one would reasonably expect to achieve a more efficient ride sharing management and application by including additional means to track and match users with ride offers.

As per claim 8, Ghotbi in view of Boskovic discloses all the elements of claim 7, and Ghotbi further teaches wherein the transmission manner is that a text message transmitted or received by the first terminal device to or from the second terminal device in association with the image object includes a predetermined keyword (pg. 4, [0035-0037] which describes the suggestion service that receives communications from service component or network-based communications service and may generate one or more suggestions, which are personalized based upon a user profile stored at the computing device or a network-based profile service, as well as the intent model which determines a communicative intent of the message using rules, e.g. heuristics such as determining intent based upon the presence of one or more particular keywords, where the intent models may respond with one or more calculated communicative intents, such as including information about movies, directions, ride sharing or taxi services, etc., as well as the suggestion generation component which generates suggestions for each intent returned by the models, where the suggestions may be categorized as actions, content suggestions, smart replies, where action suggestions may include at least obtaining a ride, e.g. through a ride dispatch application).

As per claim 9, Ghotbi in view of Boskovic discloses all the elements of claim 7, and Ghotbi further teaches wherein the transmission manner is that a location of the first terminal device when the first terminal device transmitted the image object is different from an address of a user of the first terminal device (pg. 2, [0002] which describes the invention where a system may receive text of a network-based communication between first and second users, where the user may input the text into a plurality of intent models and generate a set of personalized suggestions based upon the responses from the intent models and a user profile of the first user; and pg. 2, [0019-0020, 0022] which describes the example where the user is offering a dinner out, including communication regarding calling a babysitter after work as well as communications regarding watching a movie, including details related to show times for nearby theatres; and pg. 3, [0024] which describes how example information in the user’s profile includes at least the user’s current location, the user’s schedule, restaurant preferences, and other preferences; and pg. 4, [0035-0037] which describes the suggestion service that receives communications from service component or network-based communications service and may generate one or more suggestions, which are personalized based upon a user profile stored at the computing device or a network-based profile service, as well as the intent model which determines a communicative intent of the message, where the intent models may respond with one or more calculated communicative intents, such as including information about movies, directions, ride sharing or taxi services, etc., as well as the suggestion generation component which generates suggestions for each intent returned by the models, where the suggestions may be categorized as actions, content suggestions, smart replies, where action suggestions may include at least obtaining a ride, e.g. through a ride dispatch application; and pg. 5, [0045] which describes the interaction component that handles user interactions with suggestions by sending additional information, communication with action services to carry out an action suggestion, such as at least taxi dispatch services).

As per claim 10, Ghotbi in view of Boskovic discloses all the elements of claim 7, and Boskovic further teaches wherein the transmission manner is that movement of a location of the first terminal device when the first terminal device transmitted the image object is different from movement by a vehicle (abstract describes how the scheduling entity is configured to find potential matches between ride requests and ride offers; and pg. 1, [0012] which describes the data input entity configured to obtain user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user, and user history data relative to time and/or location; and pg. 3, [0028] which describes how the determining an area or radius of interest around certain locations to find relevant locations in terms of public transportation and/or ride options; and pg. 3, [0032] which describes obtaining user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user; and pg. 9, [0117] which describes the general system monitoring where the service may keep track of different contextual variables relating to user locations, movements, traffic data, event data, etc., where different locations and statuses of users may be compared with history data for user-specific behavioral modeling, where the likely current or future transportation method may be estimated on the basis of real-time data such as route, location and/or speed data and/or available history data).
Ghotbi teaches of real-time personalized suggestions for communications between participants, including action suggestions such as obtaining a ride, e.g. through a ride dispatch application and/or taxi dispatch services. Boskovic teaches of arrangement and method for transport sharing, specifically including tracking contextual variables relating to at least user locations, movements. Both references are drawn towards ride sharing actions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghotbi with the tracking of contextual variables relating to at least user locations and movements as taught by Boskovic for the purpose of tracking and optionally reducing the emissions such as carbon emissions created in private or other transportation (Boskovic, pg. 3, [0041]). By doing so, one would reasonably expect to achieve a more efficient ride sharing management and application by including additional means to track and match users with ride offers).

As per claim 11, Ghotbi in view of Boskovic discloses all the elements of claim 7, and Boskovic further teaches wherein the transmission manner is that a time when the first terminal device transmits the image object is outside operating hours of public transportation (abstract describes how the scheduling entity is configured to find potential matches between ride requests and ride offers; and pg. 1, [0012] which describes the data input entity configured to obtain user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user, and user history data relative to time and/or location; and pg. 3, [0028] which describes how the determining an area or radius of interest around certain locations to find relevant locations in terms of public transportation and/or ride options; and pg. 3, [0032] which describes obtaining user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user; and pg. 9, [0117] which describes the general system monitoring where the service may keep track of different contextual variables relating to user locations, movements, traffic data, event data, etc., where different locations and statuses of users may be compared with history data for user-specific behavioral modeling, where the likely current or future transportation method may be estimated on the basis of real-time data such as route, location and/or speed data and/or available history data).
Ghotbi teaches of real-time personalized suggestions for communications between participants, including action suggestions such as obtaining a ride, e.g. through a ride dispatch application and/or taxi dispatch services. Boskovic teaches of arrangement and method for transport sharing, specifically including tracking contextual variables relating to at least user locations, movements. Both references are drawn towards ride sharing actions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghotbi with the operating hours of public transportation as taught by Boskovic for the purpose of tracking and optionally reducing the emissions such as carbon emissions created in private or other transportation (Boskovic, pg. 3, [0041]). By doing so, one would reasonably expect to achieve a more efficient ride sharing management and application by including additional means to track and match users with ride offers.

As per claim 12, Ghotbi discloses all the elements of claim 1, and but fails to explicitly teach of reducing a dispatched vehicle fare. Boskovic teaches of the arrangement and method for transport sharing, specifically including wherein the control unit is configured to reduce a fare for the dispatched vehicle in accordance with a number of times the first terminal device transmits the image object to the second terminal device (abstract describes how the scheduling entity is configured to find potential matches between ride requests and ride offers; and pg. 1, [0012] which describes the data input entity configured to obtain user information including public transportation data such as schedule and route data, user location data, contextual data such as transport method and/or vehicle details data relative to a user, and user history data relative to time and/or location;; and pg. 2, [0024] which teaches of the supplementary or alternative embodiment where the arrangement is configured to monitor in real-time fashion a number of conditions such as occurrences of a number of various predetermined events and to send a related notification to a number of user and/or suggest a change in the associated scenario on the basis thereof, such as traffic jams, traffic accidents, protests, parking situation, weather information, vehicle fuel or energy information, calendar data change, ride provider related data, ride requestor related data, etc. which may be used to inform the associated users and/or update or at least suggest update to the ride scenario or ride plan).
Ghotbi teaches of real-time personalized suggestions for communications between participants, including action suggestions such as obtaining a ride, e.g. through a ride dispatch application and/or taxi dispatch services. Boskovic teaches of arrangement and method for transport sharing, specifically including reducing a fare for the dispatched vehicle. Both references are drawn towards ride sharing actions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghotbi with reduction of price fares used in the past as taught by Boskovic for the purpose of tracking and optionally reducing the emissions such as carbon emissions created in private or other transportation (Boskovic, pg. 3, [0041]). By doing so, one would reasonably expect to achieve a more efficient ride sharing management and application by including additional means to track and match users with ride offers.
As per claim 20, it refers to the method of claim 18 used for performing the above steps.  It recites limitations already addressed by claim 12 above, and is therefore rejected under the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fairfield et al. (US 2017/0277191 A1) teaches of arranging passenger pickups for autonomous vehicles.
Hoque et al. (US 2013/0290043 A1) teaches of methods and systems for handling transportation reservation requests in a decentralized environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683